
	

114 HR 3456 IH: Flood Insurance Mitigation and Policyholder Protection Act of 2015
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3456
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2015
			Mr. Donovan introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To improve the process for claims for losses under the National Flood Insurance Program, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Flood Insurance Mitigation and Policyholder Protection Act of 2015. 2.Claims adjustment and engineering reportsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is amended by adding at the end the following new subsection:
			
 (d)Claims adjustment and engineering reportsThe Administrator shall require that, in the case of any on-site inspection of a property by a claims adjustor or engineer for the purpose of assessing any claim for losses covered by a policy for flood insurance coverage provided under this title, any report shall be provided to the insured under the policy, as follows:
 (1)TimingSuch report may not be transmitted to any other person, employer, agency, or entity, before it is transmitted to the insured.
 (2)Prohibition on alterations; certificationThe report may not include alterations by, or at the request of, anyone other than such preparer and shall include a certification, signed by the preparer of the report, that it does not contain any such alterations.
 (3)TransmittalThe report shall be transmitted to the insured in a manner as the Administrator shall provide that provides reasonable assurance that it was transmitted directly to the insured by the preparer.
 (4)Reports coveredFor purposes of this subsection, the term report means any report or document in connection with such claim that is based on such on-site inspection, including any adjustment report, field report, and engineering report or survey. Such term also includes any draft, preliminary version, or copy of any such report or survey, any amendments or additions to any such report or survey,.
		3.Judicial review
 (a)Government program with industry assistanceSection 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072) is amended by inserting before , may institute the following: or, in the case of a denial of a claim for losses that is appealed to the Administrator, within one year after the date of a final determination upon appeal denying such claim in whole or in part.
 (b)Industry program with Federal financial assistanceSection 1333 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053) is amended by inserting before , may institute the following: or, in the case of a denial of a claim for losses that is appealed to the Administrator, within one year after the date of a final determination upon appeal denying such claim in whole or in part.
 4.Issuance of guidelines for flood mitigation methods for buildingsThe Administrator of the Federal Emergency Management Agency shall issue the guidelines required under 1361(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4102(d)), as added by section 26(a)(1) of the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1032), not later than the expiration of the 60-day period beginning on the date of the enactment of this Act.
		
